Certificate Required to be filed with the Amended and Restated Certificate of Incorporation of NL Industries, Inc. To:Treasurer, State of New Jersey Pursuant to the provisions of Chapter 9 of Title 14A of the New Jersey Statutes, and particularly Section 14A:9-5(3), (4) and (5) thereof, NL Industries, Inc., a corporation organized under the laws of the State of New Jersey, hereby certifies that: 1.The name of the corporation is NL Industries, Inc. (the “Corporation”). 2.The Board of Directors of the Corporation (the “Board”), at a meeting duly called and held on February 22, 2008, approved the Amended and Restated Certificate of Incorporation of the Corporation (the “Amended and Restated Certificate of Incorporation”) and directed that it be submitted to the shareholders of the Corporation. 3.The Amended and Restated Certificate of Incorporation of the Corporation was duly adopted by the shareholders of the Corporation at the Annual Meeting of Shareholders duly called and held on May 21, 2008 (the “Annual Meeting”). 4.The number of shares of Common Stock, $0.125 par value (“Common Stock”), entitled to vote at the Annual Meeting on the adoption of the Amended and Restated Certificate of Incorporation was 48,592,634. In addition, the elimination of Article XI of the Corporation’s Amended and Restated Certificate of Incorporation filed with the New Jersey Secretary of State on July 26, 1990 (the ”Prior Amended and Restated Certificate of Incorporation”) required the affirmative vote of a majority of the holders of Common Stock excluding from the number of shares deemed to be outstanding at the time of such vote and from such vote those shares which were beneficially owned directly or indirectly by any Interested Shareholder and any Affiliate of any Interested Shareholder (as such terms were defined in such Article XI), consisting of 6,796,628 shares.No other capital stock of the Corporation was entitled to vote.Each such share entitled the record holder thereof to one vote per share.No other shares of any class of securities of the corporation are entitled to vote as a class. 5.A quorum of the holders of Common Stock was present and voting at the Annual Meeting and the Amended and Restated Certificate of Incorporation was duly adopted by (i) the affirmative vote of the holders of at least two-thirds of the outstanding shares of Common Stock of the Corporation, 45,607,849 shares voting for the adoption thereof, 1,967,713 shares voting against the adoption thereof and 57,762 shares abstaining, and (ii) with respect to the elimination of former Article XI of the Corporation’s Prior Amended and Restated Certificate of Incorporation, (A) the affirmative vote of the holders of at least two-thirds of the outstanding shares of Common Stock of the Corporation, 47,394,267 shares voting for the elimination thereof, 179,211 shares voting against the elimination thereof and 59,846 shares abstaining, and (B) the affirmative vote of a majority of the holders of Common Stock excluding from the number of shares deemed to be outstanding at the time of such vote and from such vote those shares which are beneficially owned, directly or indirectly, by any Interested Shareholder and any Affiliate of any Interested Shareholder as such terms were defined in such Article XI, 5,598,261 shares voting for the elimination thereof, 179,211 shares against the elimination thereof and 59,846 shares abstaining. 6.The Amended and Restated Certificate of Incorporation restates and integrates and further amends the Prior Amended and Restated Certificate of Incorporation. 7.The Amended and Restated Certificate of Incorporation shall become effective upon the date of filing with the Treasurer of the State of New Jersey. IN WITNESS WHEREOF, this Certificate to the Amended and Restated Certificate of Incorporation of the Corporation is executed and attested on behalf of the NL Industries, Inc. by its officers hereunto duly authorized on this 22nd day of May, 2008. NL Industries, Inc. By:/s/ Gregory M.
